Citation Nr: 1444450	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter-in-law




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 28, 1958 to May 22, 1958.  He died in June 2010.  The Appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Appellant and her daughter-in-law testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in April 2013.  A transcript of that proceeding has been associated with the claims file.

This matter was previously before the Board in June 2014.  As discussed below, the Board finds that there has been substantial compliance with the prior remand directives.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 2010; the death certificate indicates that the immediate cause of death was acute myocardial infarction due to coronary artery disease (CAD) and a significant condition that contributed to death was multiple sclerosis (MS).

2.  Service connection was not in effect for any disability at the time of the Veteran's death.  

3.  The Veteran's immediate cause of death, acute myocardial infarction due to CAD, was not incurred in or otherwise etiologically related to active service.

4.  The Veteran's MS was not incurred in or otherwise etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.103, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in June 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to allow for additional development of the Appellant's claim.  Specifically, the RO was instructed to obtain outstainding VA treatment records and obtain a VA medical opinion.  A review of the record indicates that VA records have been associated with the claims file.  Additionally, VA opinions were obtained in June 2014.  Therefore, the Board determines that the RO complied with the prior remand directives, and that the Board may now proceed with the adjudication of the claim.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 (West 2002), the Court has held that Section 5103A(a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In a letter dated September 2010, VA satisfied its duty to notify the Appellant.  Specifically, the letter notified the Appellant that the Veteran was not service connected at the time of his death and the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  
VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist.  The Veteran's service treatment records, Social Security Administration (SSA) records, private treatment, and VA medical records have been associated with the claims file.  VA obtained medical opinions in June 2014.  The VA opinions reflect that the physicians reviewed the Veteran's past medical history and claims-file and provided opinions supported by rationales such that the Board can render an informed determination.  The Board, finds that the opinions are adequate for adjudicating the appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, 22 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. 3.103(c) (2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the April 2013 videoconference hearing, the Appellant was assisted by an accredited representative from the American Legion, the hearing focused on the elements necessary to substantiate the claim, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  Neither the Appellant nor her representative have suggested any deficiency in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013) and that any error in notice provided during the hearing constitutes harmless error.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Appellant's claim, de novo.  
Legal Criteria

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2013). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2013). 

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2013). 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for MS may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within seven years from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

If a chronic disease, such as MS, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2013).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) (2013) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a) (2013).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Analysis 

The Veteran died in June 2010.  His death certificate listed his immediate cause of death as acute myocardial infarction due to coronary artery disease.  The death certificate listed MS as another significant condition contributing to death but not resulting in the underlying immediate cause of death.  At the time of his death, the Veteran was not service-connected for any disability, nor had service connection been considered for MS or any cardiac disability.  

The Appellant contends that the Veteran's in-service back complaints were early manifestations of his later diagnosed MS.

Initially, the Board notes that the Veteran served on active duty from February 28, 1958 to May 22, 1958, which amounts to 83 days.  Thus, the presumptive provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) (2013) do not apply.  

Accordingly, to be granted service connection for MS, the evidence must show that MS either manifested during active service or is otherwise etiologically related to active service.  

The Veteran's service treatment records are silent as to any complaints, treatment, or symptoms attributed to MS.  They document complaints of low back and leg pain.  

Private treatment records dated 1963 through 1967 indicate that the Veteran was treated for low back pain that radiated into his buttocks and left lower extremity.  He was diagnosed with acute lumbosacral strain, chondromalacia of the intervertebral disc due to trauma, and a herniated disc.  The treatment records are silent for any indication of MS.  

A March 1973 VA examination report noted that the Veteran reported numbness in his fingers and a tingling sensation when he bent his neck.  The Veteran was diagnosed with residuals of lumbar disc syndrome and degenerative arthritis.  

A December 1979 electromyography (EMG) report from Dr. Wilbourn, M.D., noted that the EMG results were suggestive of bilateral S1 radiculopathy.  Dr. Wilbourn indicated that that these abnormalities were unlikely to have persisted since the Veteran's 1969 back surgery and were likely the result of a more recent lesion or possibly, but much more unlikely, caused by very mild peripheral polyneuropathy. 

An April 1984 correspondence from Dr. Colombi noted that after the Veteran's 1983 thoracotomy and discectomy, the Veteran reported stiffness and numbness in his left hand.  Dr. Colombi also noted that the Veteran reported that in approximately 1975 or 1976 he had been told that he might have MS.  Dr. Colombia stated that while the Veteran clearly had a herniated thoracic disc, it was his opinion that he also had MS. 

In a September 1988 correspondence, Dr. Nemunaitis opined that although the Veteran had low back surgery with probable disc pathology and an associated radiculopathy, the Veteran now had a new problem, which likely was related to entrapment in the cervical spine but could be related to separate pathology, such as a motor system disease.  Dr. Nemunaitis advised that the Veteran should seek the opinion of a neurosurgeon to rule out the possibility of a superimposed pathology, including a possible motor system disease.  

An October 1993 correspondence from Dr. Colombi, M.D., noted that he had treated the Veteran since January 1980 for low back and left leg pain.  Dr. Colombi stated that the Veteran was diagnosed with myelopathy and thoracic disc herniation and underwent a left thoracotomy and anterolateral discectomy in March 1983, but continued to have spastic myelopathy and post-thoracotomy pain and it was now suspected that he had MS.  

A November 2001 treatment record from Dr. Robbins, M.D., noted that the Veteran had a reported history of MS since 1970.  Dr. Robbins stated that an MRI of the Veteran's neck showed wedging of the anterior T1 vertebral body, which may be related to a previous compression injury and degenerative disc disease (DDD).

Subsequent private and VA treatment records indicated that a diagnosis of MS was confirmed, but did not address whether it first manifested in or was otherwise related to active service.

In an August 2010 correspondence, Dr. Price, M.D., stated that after reviewing extensive records, it was his opinion that the Veteran's earliest back complaints, in April 1958 through 1963, were more likely than not early symptoms of MS.  Dr. Price did not provide any explanation or rationale in support of his conclusion.  

In June 2014 the Veteran's claims file was reviewed by a VA neurologist.  After considering all the evidence of record, the examiner stated that there was ample evidence by history and physical examination as well as diagnostic studies to find without a doubt that in or about the early 1980s the Veteran began having symptoms of a different nature, than his prior typical back pain symptoms he previously reported.  The examiner explained that medical documentation in 1983 was consistent with a demyelinating process such as MS.  Therefore, it was more likely than not that the Veteran suffered with symptoms of a demyelinating illness in the early 1980's consistent with MS which was of the progressive type.  

The examiner noted that the earliest reference to MS in 1970s is by unsubstantiated reference in other medical reports and not a substantiated diagnosis.  He went on to explain that based on his review of the records, the Veteran's symptoms in the late 1950s and into the mid to latter 1960s were entirely compatible with musculoskeletal as well as radicular processes.  The examiner noted that these conditions appeared to have been correctly diagnosed given documented findings of herniated disks and symptoms of compressive nerve root disease, which were ameliorated following surgeries.  The examiner stated that the evidence supported the presence of at least two different pathological processes, back problems related to radiculopathy and herniated disk syndromes in the 1950s and 1960s, as well as a separate process in the late 1970s and early 1980s, when the symptoms of MS began to become clinically evident.  On that basis, the examiner opined it was less likely than not that the Veteran's MS was incurred in or was otherwise etiologically related to active service, to include his in-service complaints of back and leg pain.

In June 2014 the Veteran's claims file was also reviewed by a VA internist.  After considering all the evidence of record, the examiner noted that the Veteran was not diagnosed with CAD or Myocardial infarction until 1995 and that there was nothing in the Veteran's service treatment records indicating that those conditions were incurred in or otherwise etiologically related to service.  On that basis, the examiner opined that it was less likely than not that the Veteran's CAD or myocardial infarction were incurred in or otherwise etiologically related to active service.  

After reviewing the evidence of record regarding the etiology of the Veteran's CAD, MS, and acute myocardial infarction, the Board finds that the VA examiners' opinions are the most persuasive evidence of record.  The examiners reviewed the entire claims file, noted the lay reports of post-service symptoms, and rendered negative etiological opinions that were consistent with the evidence of record.  As the VA examiners' conclusions followed an extensive examination the Veteran's claims file and were supported by detailed rationales, the opinions are accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  

The Board acknowledges the opinion by Dr. Price indicating that the Veteran's in-service back complaints were early manifestations of MS.  However, Dr. Price's opinion was conclusory and provided no rationale or explanation in support of his finding.  Additionally, it was inconsistent with the other evidence of record, including other private treatment records, which suggested that the Veteran's symptoms were caused by two separate pathologies.  As such, the Board finds the opinion is of significantly less probative value than that of the VA neurologist.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).  

The Board considered the Appellant's assertion that the Veteran's MS first manifested during service.  However, the Appellant as a layperson has not been shown to be capable of making medical conclusions, especially as to a complex neurological disorder or establishing a link between in-service symptoms and the Veteran's subsequent diagnosis of MS.  Accordingly, the Board finds the VA medical opinions to be more probative regarding the relationship between the Veteran's in-service symptoms and his subsequent diagnosis of MS.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that an appellant is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

For the reasons above, the Board finds that the probative evidence weighs against finding that the cause of the Veteran's death was related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


